            Case 1:19-cv-00178-AJN Document 1 Filed 01/07/19 Page 1 of 9



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Kerry Brownlee (KB 0823)
kbrownlee@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff MIEH, Inc.


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



MIEH, INC.

                                 Plaintiff,

            v.                                                Civil Action No. 19-cv-178

 TEKNO PRODUCTS, INC., MAX DELUXE                                   COMPLAINT
 LIMITED and MENARD, INC.
                                                                Jury Trial Requested
                                 Defendants.


       Plaintiff MIEH, Inc. (“MIEH” or “Plaintiff”), a corporation organized under the laws of

Delaware, by and through its undersigned counsel, alleges as follows:

                                   NATURE OF THE ACTION

       1.        This is a civil action for patent infringement, arising under the patent laws of the

United States, 35 U.S.C. § 101 et seq., including 35 U.S.C. § 271; and the Copyright Act, 17 U.S.C.

§§ 101 et seq. (the “Action”), arising from Defendants’ advertising, promotion, offering for sale

and/or sales of their TPR Product (defined infra).
             Case 1:19-cv-00178-AJN Document 1 Filed 01/07/19 Page 2 of 9



                                   JURISDICTION AND VENUE

        2.      This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as well as pursuant to the patent laws of the

United States of America, 35 U.S.C § 100 et seq., as an action arising, in part, out of the

infringement of U.S. Patent No. 9,731,212 and the Copyright Act, 17 U.S.C. §§ 101 et seq.; and

pursuant to 28 U.S.C. § 1332, as there is diversity between the parties and the matter in controversy

exceeds, exclusive of interests and costs, the sum of seventy-five thousand dollars.

        3.      Personal jurisdiction exists over Defendants in this judicial district because, upon

information and belief, Defendants regularly conduct, transact and/or solicit business and/or

contract to supply goods (including the Turbo Pipes Race Product, defined infra) in the State of

New York and in this judicial district; have committed tortious acts within, and without, the State

of New York and this judicial district; derive substantial revenue from their business transactions

in the State of New York and in this judicial district; otherwise avail themselves of the privileges

and protections of the laws of the State of New York such that this Court's assertion of jurisdiction

over Defendants does not offend traditional notions of fair play and due process; and/or

Defendants’ infringing actions have caused injury to Plaintiff in New York and in this judicial

district such that Defendants should reasonably expect such actions to have consequences in the

State of New York and in this judicial district.

        4.      Venue is proper within this judicial district under, inter alia, 28 U.S.C. § 1400,

given that Defendants regularly conduct business in this judicial district and/or have committed

the infringing and illegal acts, as set forth herein, in this judicial district.

                                            THE PARTIES

        5.      Plaintiff MIEH, Inc. (“MIEH” or “Plaintiff”) is a Delaware corporation, with its

principal place of business at 1725 McGovern Avenue, Suite 200, Highland Park, IL 60035.


                                                     2
              Case 1:19-cv-00178-AJN Document 1 Filed 01/07/19 Page 3 of 9



         6.      Upon information and belief, Defendant Tekno Products, Inc. (“Tekno”) is a New

Jersey corporation with its principal place of business at 201 NJ-17, Suite 603, Rutherford, NJ

07070.

         7.      Upon information and belief, Defendant Max Deluxe Limited (“Max”) is a Hong

Kong corporation with its principal place of business at 27-33 Nathan Road Unit F, 8/F, Alpha

House, Tsim Sha Tsui, Kowloon, Hong Kong.

         8.      Upon information and belief, Defendant Menard, Inc. (“Menard”) is a Wisconsin

corporation with its principal place of business at 5101 Menard Drive, Eau Claire, WI 54703-9625.

         9.      Tekno, Max and Menard, all of which, upon information and belief, do business

throughout the United States, including in the State of New York and this judicial district, are

collectively hereinafter referred to as “Defendants”.


                                   GENERAL ALLEGATIONS

                               MIEH’s Successful ZIPES® Product

         10.     MIEH is the designer of novel consumer products. On or about October 1, 2016,

MIEH, through its predecessor-in-interest, Neat Oh! International, LLC (NOI”)1, obtained the

exclusive U.S. (among other territories) patent rights from Everite Transworld Limited (“ETL”),

to technology for a motorized toy car that runs inside tube assemblies called Rocket Wheels, (“RW

Technology”).

         11.     MIEH holds, by exclusive license from ETL, all substantial right, title and interest

in the RW Technology, protected by U.S. Patent 9,731,212 (Toy Track System and Toy Vehicle



1
  On or about December 21, 2017, NOI assigned all its right, title and interest in and to the ‘212
Patent to MIEH. In fact, the original agreement between ETL and NOI acknowledged that NOI
had the right to assign the agreement to MIEH and that MIEH was a third-party beneficiary of
the agreement, with ETL, NOI and MIEH, all as signatories to said agreement.


                                                  3
             Case 1:19-cv-00178-AJN Document 1 Filed 01/07/19 Page 4 of 9



for Moving Therein) (the ‘212 Patent”), a true and authentic copy of which is attached hereto as

Exhibit A.

       12.      The ‘212 Patent was filed on December 1, 2015 and was issued by the United States

Patent and Trademark Office on August 15, 2017.

       13.      Upon information and belief, on or about November 4, 2015, the exclusive rights

to the ‘212 Patent were assigned by the inventor to Ever Victory Technology Limited, and

thereafter from Ever Victory Technology Limited to ETL.

       14.      On or about October, 2016, MIEH through NOI, began to market and promote a

motorized toy car that runs inside tube assemblies called ZIPES, that both incorporated motorized

car tube technology developed by NOI and the ‘212 Patent motorized car tube technology (“ZIPES

Product”).

       15.      MIEH, as predecessor-in-interest to NOI, is the owner of all proprietary rights in

the ZIPES Product other than the ‘212 Patent technology, namely, the ZIPES trademark,

copyrighted commercial, product packaging and user manual.

       16.      On or about September 27, 2018, a copyright registration issued for the “Zipes

Speed Pipes Performance Pack Instructions”, U.S. Copyright Reg. No. TX 8-613-257 (“ZIPES

Copyright”). A copy of the ZIPES Copyright and its associated deposit materials accompanies

this Complaint as Exhibit B.

       17.      The ZIPES Product became an instant success on television and in retail stores.

The ZIPES Product was immediately recognized with awards, most importantly, as a TOTY

nominee in October 2017, and TOTY finalist on Nov 3, 2017.




                                                4
             Case 1:19-cv-00178-AJN Document 1 Filed 01/07/19 Page 5 of 9



                    Defendants’ Wrongful and Infringing Turbo Pipes Race

       18.      In light of the high demand for the ZIPES Product, Defendants (Max as

manufacturer, Tekno as distributor and Menard as retailer) attempted to capitalize on MIEH’s

intellectual property rights (owned and licensed), and the goodwill and reputation associated

therewith, by manufacturing, marketing and selling an imitation of the ZIPES Product, launched

sometime after the ZIPES Product’s successful debut, under the name “Turbo Pipes Race” (“TPR

Product”).

       19.      Like the ZIPES Product, the TPR Product is a motorized toy car that runs inside

tube assemblies. Defendants deliberately and wrongfully copied the ‘212 Patent technology that

made the ZIPES Product so popular. As a result of this copying, Defendants’ TPR Product

infringes the ‘212 Patent

       20.      The ‘212 Patent covers MIEH’s ZIPES Product.

       21.      Defendants’ TPR Product infringes the ‘212 Patent, including at least independent

Claim 10 and claims 11- 19, directly or indirectly dependent upon claim 10.

       22.      Claim 10 of the ‘212 Patent states:

                10. A toy vehicle for moving in and along a toy track system having a longitudinal
                central plane including a longitudinal central axis, comprising: a vehicle body
                having opposite first and second end portions and opposite first and second sides;
                a driving wheel provided at the first end portion on the first side of the vehicle body
                for frictional engagement with an inner surface of said track system to move the
                vehicle body; an electric motor provided in the vehicle body for rotating the driving
                wheel; gears provided in the vehicle body for transmitting drive from the electric
                motor to the driving wheel for rotating the driving wheel; a presser mounted at the
                first end portion on the second side of the vehicle body and resiliently biased in a
                direction directly opposite and away from the driving wheel for bearing against said
                inner surface to maintain said frictional engagement of the driving wheel; at least
                two principal guiding members provided on the first end portion of the vehicle body,
                the principal guiding members being angular displaced from the driving wheel and
                the presser for maintaining the driving wheel substantially in a said central plane
                when the toy vehicle moves along the toy track system; and at least three auxiliary
                guiding members provided on the second end portion of the vehicle body and
                angularly displaced from the principal guiding members for maintaining the driving
                wheel substantially in a said central plane when the toy vehicle moves along the
                toy track system.




                                                          5
           Case 1:19-cv-00178-AJN Document 1 Filed 01/07/19 Page 6 of 9



       23.      Defendants’ TPR Product meets all limitations of Claim 10 as demonstrated in

Exhibit C, which is a claims chart including an element-by-element comparison of the limitations

of Claim 10 and the corresponding elements of the toy vehicle of the TPR Product.

       24.      Defendants also deliberately and wrongfully copied the ZIPES Copyright in the

user manual. A copy of the TPR Product user manual, along with true and correct photographs of

the packaging for the TPR Product, accompanies this Complaint as Exhibit D.

       25.      Counsel for Plaintiff put Defendants Tekno and Menard on notice of their

infringing and illegal actions, as set forth herein, on or about December, 2018. Defendants Tekno

and Menard have continued to sell the infringing TPR Product in blatant disregard of Plaintiff’s

rights in the ‘212 Patent and ZIPES Copyright.

                                     CLAIMS FOR RELIEF

                                FIRST CAUSE OF ACTION
                    (Infringement of the ‘212 Patent Under 35 U.S.C. § 271)

       26.      Plaintiff repeats and re-alleges the allegations set forth above, as though fully set

forth herein.

       27.      In violation of 35 U.S.C. § 271, Defendants have designed, used, offered to sell,

sold and/or imported into the United States, and on information and belief, are still designing,

using, offering to sell, selling, and/or importing into the United States, products that infringe

directly or indirectly through contributory and/or induced infringement, of ‘212 Patent, including,

at least Claims 10 – 19 thereof, without Plaintiff’s authorization or consent.

       28.      Defendants will, on information and belief, continue to infringe upon Plaintiff’s

rights under 35 U.S.C. § 271, unless and until they are enjoined by this Court. Plaintiff has been

and is likely to continue to be irreparably injured unless Defendants are enjoined and therefore,

Plaintiff has no adequate remedy at law.



                                                  6
           Case 1:19-cv-00178-AJN Document 1 Filed 01/07/19 Page 7 of 9




       29.     Plaintiff has been damaged by Defendants’ infringing activities, as alleged herein,

and Plaintiff is entitled to recover damages adequate to compensate Plaintiff for such infringement,

including, but not limited to, Plaintiff’s lost profits, a reasonable royalty, treble damages pursuant

to 35 U.S.C. § 284, costs, pre and post judgment interest at the maximum allowable rate, attorneys’

fees, and such other relief that this Court deems just and proper.

                                   SECOND CAUSE OF ACTION
                       (Federal Copyright Infringement Under 17 U.S.C. § 501(a))

       30.     Plaintiff repeats and re-alleges every allegation set forth in the preceding

paragraphs.

       31.     Plaintiff is the exclusive owner of the ZIPES Copyright.

       32.     Defendants had, and currently have, actual notice of Plaintiff’s exclusive rights in

and to the ZIPES Copyright.

       33.     Defendants did not attempt and failed to obtain Plaintiff’s consent or authorization

to use, manufacture, reproduce, copy, display, prepare derivative works of, distribute, sell, transfer,

rent, perform, and/or market Plaintiff’s ZIPES Copyright.

       34. Without permission, Defendants knowingly and intentionally reproduced, copied and

displayed Plaintiff’s ZIPES Copyright by using a user manual for its TPR Product that is, at a

minimum, substantially similar to Plaintiff’s ZIPES Copyright.

       35.     Defendant’s unlawful and willful actions, as alleged herein, constitute infringement

of Plaintiff’s ZIPES Copyright, including Plaintiff’s exclusive rights to reproduce, distribute

and/or sell said ZIPES Copyright in violation of 17 U.S.C. § 501(a).

       36.     Defendant’s knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to Plaintiff and unless enjoined, Defendant will continue



                                                  7
           Case 1:19-cv-00178-AJN Document 1 Filed 01/07/19 Page 8 of 9



to cause substantial and irreparable harm to Plaintiff for which it has no adequate remedy at law.

Plaintiff is therefore entitled to injunctive relief, Plaintiff’s actual damages and Defendant’s profits

in an amount to be proven at trial and enhanced discretionary damages or, in the alternative,

statutory damages for willful copyright infringement of up to $150,000 per work infringed, and

reasonable attorneys’ fees and costs.

                                      PRAYER FOR RELIEF

WHEREFORE, by reason of the foregoing, Plaintiff requests that this Court:

                a. enter judgment in Plaintiff’s favor and against all Defendants on all claims;

                b. adjudge and decree that Defendants have unlawfully infringed, contributorily

                    infringed and/or induced infringement of the ‘212 Patent;

                c. preliminarily and permanently enjoin Defendants and their agents and all those

                    acting in concert or participation with them from importing, distributing,

                    advertising, promoting, selling, or offering for sale any products that infringe

                    any claim of the ‘212 Patent, including, without limitation the TPR Product;

                d. require Defendants to pay Plaintiff any damages Plaintiff has suffered arising

                    out of and/or as a result of Defendants’ patent infringement, including

                    Plaintiff’s lost profits and/or reasonable royalties, and treble damages pursuant

                    to 35 U.S.C. § 284, plus pre and post judgment interest at the maximum

                    allowable rate, for Defendants’ patent infringement;

                e. For an award of Plaintiff’s actual damages and Defendants’ profits, pursuant to

                    17 U.S.C. § 504(b) in an amount to be proven at trial for willful copyright

                    infringement of Plaintiff’s ZIPES Copyright under 17 U.S.C. § 501(a);

                f. In the alternative to Plaintiff’s actual damages and Defendants’ profits for

                    copyright infringement of Plaintiff’s ZIPES Copyright pursuant to 17 U.S.C. §


                                                   8
          Case 1:19-cv-00178-AJN Document 1 Filed 01/07/19 Page 9 of 9



                 504(b), for statutory damages of up to $150,000 per work infringed pursuant to

                 17 USC § 504(c) for willful copyright infringement, which Plaintiff may elect

                 prior to the rendering of final judgment;

              g. award Plaintiff its reasonable attorney’s fees;

              h. award Plaintiff all costs of suit; and

              i. grant Plaintiff any such other and further relief that the Court may deem just

                 and equitable.


                                DEMAND FOR JURY TRIAL

            Plaintiff hereby demands a jury trial on all issues and claims so triable.


Dated: January 7, 2019                       Respectfully submitted,

                                             EPSTEIN DRANGEL LLP


                                             BY: /s/ Jason M. Drangel
                                             Jason M. Drangel (JD 7204)
                                             jdrangel@ipcounselors.com
                                             Ashly E. Sands (AS 7715)
                                             asands@ipcounselors.com
                                             Kerry Brownlee (KB 0823)
                                             kbrownlee@ipcounselors.com
                                             60 East 42nd Street, Suite 2520
                                             New York, NY 10165
                                             Telephone: (212) 292-5390
                                             Facsimile: (212) 292-5391
                                             Attorneys for Plaintiff




                                                9
